Citation Nr: 1617515	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  15-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as bilateral foot arthritis.  

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for deformity of the right toenail (right toenail disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Veteran, who is the appellant, served on active duty from February 1956 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by RO in St. Petersburg, Florida, which, in pertinent part, granted service connection for a right toenail disability and assigned an initial noncompensable (0 percent) disability rating, effective May 19, 2010 (date of claim for service connection), and denied service connection for a bilateral foot disability.  

The initial rating issue for a bilateral foot disability has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This case was previously before the Board in December 2015, where the Board remanded the issues on appeal for additional development, to include obtaining a VA examination.  A February 2016 VA examination report reflects the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the December 2015 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the Veteran disagreed with the initial rating assigned following service connection for the right toenail disability, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available for the right toenail disability, and the Veteran is presumed to seek the maximum available benefit, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral pes planus, bilateral foot arthritis, and bilateral plantar fasciitis. 
 
2.  The Veteran did not injure either the left or right foot during service.

3.  Symptoms of left or right foot arthritis were not chronic during service.
 
4.  Symptoms of left or right foot arthritis were not continuous since service.

5.  Bilateral foot arthritis did not manifest to a compensable degree within a year of service separation.

6.  The current bilateral foot disabilities of bilateral foot arthritis and bilateral plantar fasciitis are not related to service. 

7.  Preexisting bilateral pes planus was noted at entrance into service.

8.  Preexisting bilateral pes planus did not permanently increase in severity
during service.
 
9.  For the entire initial rating period from May 19, 2010, the service-connected right toenail disability has manifested as a mild deformity with a history of right great toenail removal and pain. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability, including arthritis and plantar fasciitis, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.306, 3.307, 3.309 (2015).

2.  As the Veteran's preexisting pes planus, which was noted prior to service entrance, was not aggravated by service, the criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 
10 percent rating, and no higher, for the right toenail disability are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7804 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As the right toenail rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

In June 2010, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The June 2010 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, the Veteran received VA examinations in October 2010 and February 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

Service Connection for Bilateral Foot Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498,
 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed bilateral pes planus and bilateral plantar fasciitis are not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's currently diagnosed bilateral foot arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Id.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306.  

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran has advanced that a bilateral foot disability, claimed as bilateral foot arthritis, was caused by active service, including wearing boots that were too small during service.  See May 2010 private treatment record.  The Veteran has also advanced generally that preexisting bilateral pes planus was aggravated by the February 1956 to September 1964 period of service.  See April 2016 informal hearing presentation.  

The Veteran is currently diagnosed with disabilities of both feet.  The reports from the October 2010 and February 2016 VA foot examinations reflect that the Veteran has been diagnosed with bilateral pes planus, arthritis, and plantar fasciitis.  Further, a May 2010 private treatment record diagnosed bilateral foot arthritis.      

At the outset, the Board finds that the Veteran's preexisting bilateral pes planus was "noted" on the February 1956 service entrance examination, demonstrating a preexisting bilateral pes planus disability prior to the February 1956 to September 1964 period of active service.  In this case, because the preexisting pes planus was "noted" at entrance into service, the presumption of sound condition did not attach at service entrance.  See 38 U.S.C.A. § 1111.  As the preexisting pes planus was noted at the time of entry into service, service connection may be granted only if it is shown that pes planus worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Next, the Board finds that the evidence of record does not reflect any accident, injury, event, or disease in service that may have cause or be related to the current orthopedic foot disabilities.  While a May 1959 service treatment record reflects treatment for inflammation of soft tissue and a request for arch supports, there is no indication that the Veteran's feet were injured during service.  Service treatment records are negative for any other complaint, diagnosis, or treatment of a right or left foot disability other than the request for arch supports.  Consistent with this finding, an August 1964 service examination report conveys that the feet were normal, and the corresponding report of medical history, completed by the Veteran, reflects the Veteran denied having foot trouble and/or arthritis.

A post-service private treatment record from May 2010 conveys that the Veteran sought treatment because he had been experiencing foot pains.  The private examiner diagnosed bilateral foot arthritis, which the examiner attributed to wearing boots that were the wrong size during active service.  The purported opinion that the foot arthritis is attributable to wearing boots in service omits any rationale for such statement, so is not an opinion of probative value.  A purported opinion without any rationale is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

The history presented to the May 2010 examiner is also an incomplete and, therefore, inaccurate history that omits any mention of the preexisting pes planus that was noted at the February 1956 service entrance examination, and does not acknowledge the other post-service diagnosis of plantar fasciitis or the decades-long post-service history of absence of complaints or treatment since service until 2010.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Additionally, as the private examiner is unaware of a diagnosis of plantar fasciitis, the examiner offered no opinion as to the onset or relationship of plantar fasciitis to service.  

The May 2010 examiner also did not offer an opinion on the question of whether preexisting pes planus was aggravated by (worsened during) service.  The opinion purports to be one of direct service connection, so is not relevant to the question of aggravation of the preexisting pes planus by (during) service.  

VA examined the feet in October 2010.  The October 2010 VA examiner diagnosed mild bilateral foot arthritis and noted that pes planus was "noted" on the February 1956 service enlistment examination.  The October 2010 VA examiner provided a single medical opinion on the feet; specifically, that bilateral foot arthritis is not caused by or a result of pes planus while in service.  The October 2010 VA examiner reasoned that the current bilateral foot arthritis is age appropriate and the result of normal wear and tear.

VA again examined the feet in February 2016.  The Veteran reported symptoms of cramps and pain in the feet, that he worked as a car salesman since service separation, which required prolong standing, and denied receiving medical treatment for the feet, including treatment by a podiatrist or the use of orthotics.  The February 2016 VA examiner diagnosed bilateral pes planus, bilateral foot arthritis, and bilateral plantar fasciitis, and noted that the Veteran had not received treatment for the feet disabilities since service separation in 1964 and private treatment in May 2010.  The VA examiner opined that that the bilateral foot arthritis and plantar fasciitis were not related to service.  The VA examiner also opined that the preexisting pes planus was not aggravated by service.  As reason therefor, the VA examiner explained that the absence of any treatment for or complaints of the foot disabilities until May 2010, approximately 46 years after separation from service, and post-service employment that required prolonged walking and standing contributed to the overall decline of feet.  The February 2016 VA examiner further reasoned that the condition of the foot disabilities were age appropriate and the result of normal wear and tear.  

With regard to the Veteran's contention that the currently diagnosed foot disabilities were due to wearing boots that were too small during service, such assertion is inconsistent with, and outweighed by, other, more contemporaneous lay and medical evidence.  Service treatment records do not show consistent symptoms of foot pain.  While the May 1959 service treatment record reflects treatment for inflammation of soft tissue and a request for arch supports, the weight of the evidence shows no subsequent treatment or symptoms during service, and the Veteran's own in-service denial of foot problems at service separation.  The post-service history includes that at the February 2016 VA examination the Veteran denied using orthotics.  Only the Veteran's own, more recent statement while pursuing a VA claim, on only one occasion during the multiple histories given, reports or suggests that the Veteran's feet were negatively impacted in a structural way due to wearing small boots.  The lay and medical evidence more contemporaneous to service shows that the Veteran denied any foot trouble for the remainder of service and for decades following service until 2010.  

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding of an event, injury, or disease of the feet during service that subsequently resulted in a right or left foot disability.  As the preponderance of the evidence is against service connection on a direct basis for a right or left foot disability, the benefit of the doubt doctrine does not apply, and service connection for one or more right or left foot disabilities on a direct basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has also considered whether the Veteran's bilateral foot arthritis may be granted on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  After a review of the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that symptoms of the right and left foot arthritis did not have onset during service, including that symptoms of arthritis were not chronic in service, and symptoms of arthritis were not continuous after service separation, including that that arthritis did not manifest to a compensable degree within one year of service separation to meet any of the alternative presumptive paths to service connection.  Service treatment records reflect that during service the Veteran did not complain of, and was not diagnosed or treated for, arthritis symptoms.  An August 1964 medical history report reflects that the Veteran explicitly denied having arthritis symptoms at service separation.  In-service examination reports from October 1961 and August 1964 reflect no diagnosis or treatment of a right or left foot disability, including arthritis.  As such, the Board finds that the Veteran was not diagnosed with and/or treated for a left or right foot disability of arthritis during service, and the weight of the evidence demonstrates he did not have chronic symptoms of arthritis in service.

The service treatment records appear to be complete, and complaints of foot disability related symptoms would have been recorded had the Veteran sought treatment during service.  As the Veteran was willing to seek treatment for arch supports in service, presumably, the Veteran would have also sought treatment for other foot pains or problems in service, including for arthritic foot pain, pes planus, and plantar fasciitis.  As a result, the absence of any in-service complaint, finding, or reference to treatment for right or left foot disability related symptoms (other than the May 1959 treatment) weighs against a finding that arthritis of the right or left foot was incurred in service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board next finds the weight of the evidence demonstrates that symptoms of right and left foot arthritis have not been continuous since service separation in September 1964.  As noted above, the Veteran did not report any foot trouble or arthritis in the August 1964 report of medical history.  A post-service private treatment record from May 2010 reflects that the Veteran had recently been diagnosed with bilateral foot arthritis, indicating that the Veteran was not diagnosed with arthritis until decades after service separation.  
 
The Board also finds that the evidence does not show that the bilateral foot of arthritis manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation.  As previously discussed, the evidence of record demonstrates that the onset of bilateral foot of arthritis was more than 46 years after service separation.  As such, presumptive service connection under 38 C.F.R. 
§ 3.309(a) does not apply.  As the evidence shows no chronic symptoms in service, not continuous symptoms since service, and no arthritis to a compensable degree within one year of service, the criteria for presumptive service connection are not met.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

Further, after a review of all the evidence, lay and medical, the Board finds that
preponderance of the evidence is against finding that the preexisting pes planus
permanently increased in severity during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  While the Veteran requested arch supports, service treatment records are absent complaints related to the bilateral pes planus.  Service examinations from October 1961 and August 1964 include normal clinical evaluations of the feet, and the Veteran denied any present complaints or history of foot trouble on August 1964 report of medical history.  

The service records, which are complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the service treatment records do not include any complaints, symptoms, or treatment for preexisting bilateral pes planus.  The Veteran presented for treatment of multiple other conditions including, but not limited to an ingrown toenail, toenail removal, tinea pedis, and headaches.  Additionally, the Veteran reported a history of mumps, whooping cough, ear, nose or throat trouble, and boils on the August 1964 report of medical history, but no history of foot trouble.

Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for bilateral pes planus would have been mentioned and/or detected during service.  As a result, besides a request for arch supports, the absence of any in-service complaint, finding, or reference to treatment for bilateral pes planus or related symptoms weighs against finding that the preexisting bilateral pes planus disorder increased in severity during active service or even that symptoms of pes planus increased during service.  See Kahana, 24 Vet. App. at 438.  

Finally, the February 2016 VA examiner accurately noted that the Veteran had bilateral pes planus at service entrance.  The February 2016 VA examiner opined, as discussed above, the bilateral pes planus was not caused by or a result of service,  and was not aggravated or permanently worsened in severity beyond its normal course during service.  The February 2016 VA examination report reflects the VA examiner specifically considered the Veteran's in-service request for arch supports.  As rationale in support of the opinion, the February 2016 VA examiner reasoned that the Veteran had no documented records of complaints of the feet for many years after service separation, and that the present symptoms of bilateral pes planus were due to the natural progression of the condition due to aging and prolonged standing and walking due to post-service employment. 

Because the preexisting bilateral pes planus disorder was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates the preexisting bilateral pes planus disability was not aggravated by active service.  As the preponderance of the evidence is against a finding of worsening during service, the presumption of aggravation does not arise in this case; thus, the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting bilateral pes planus disability is not demonstrated, the benefit of the doubt doctrine does not apply, and the aspect of the claim for service connection for bilateral pes planus disorder also must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Initial Rating for Right Toenail Disability  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

The Veteran contends that the service-connected right toenail disability warrants an initial rating higher than 0 percent.  Specifically, the Veteran asserts that a higher rating is warranted because the right great toe disability is worse than the noncompensable rating reflects.  

For the entire initial disability rating period from May 19, 2010, the service-connected right toenail disability has been rated at 0 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7813.  In this case, Diagnostic Code 7813 is used for rating dermatophytosis (ringworm, or analogous disabilities); however because the right great toenail disability has manifested as a mild deformity with a history of right great toenail removal and pain, the Board finds that the right toenail disability is more analogous to a painful or unstable scar.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012) (defining the toenail as a horny cutaneous plate on the dorsal surface of the distal end of the terminal phalanx of a toe and made up of flattened epithelial scales developed from the stratum lucidum of the skin).  In consideration thereof, the Board finds that the right toenail disability is more appropriately rated under DC 7804 for a painful or unstable scar.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled). 

Under DC 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable.  A 30 percent rating is warranted for five or more scars that are painful or unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

A May 2010 private treatment record reflects the private examiner indicated that the right toenail disability manifested as toenail removal, pain, and atypical regrowth of the toenail.  

VA examined the right toenail October 2010.  The Veteran reported symptoms of right great toe pain, right great toenail removal in 1964, and denied skin disease treatment over the previous 12 months.  The October 2010 VA examiner assessed no systemic symptoms, and a thickened right great toenail with raised area in the mid-nail.  The October 2010 VA examiner diagnosed a thickened right great toenail with mild deformity of no significance. 

The Veteran underwent a second VA examination for the right toenail disability in February 2016.  The Veteran reported having to cut the toenail both medially and laterally in order to prevent an ingrown nail.  The February 2016 VA examination report reflects the Veteran denied the use of oral or topical medications in the past
12 months for any skin condition.  The February 2016 examiner estimated that the right toenail disability affected less than five percent of exposed body areas and less than five percent of total body area.  No symptoms of pain were reported.       

After review of all the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the right great toenail disability is closely analogous to one painful or unstable scar so that the criteria for a 10 percent rating under DC 7804 are approximated for the entire rating period.  The evidence shows that the right great toenail disability was manifested by a history of removal of the toenail, a mild toenail deformity, and pain.  The Board finds that the symptomatology more closely approximates the criteria for one unstable or painful scar.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 10 percent under DC 7804 is warranted for the right toenail disability for the entire rating period.  An initial rating in excess of 10 percent under DC 7804 for the right toenail disability is not warranted because the only area affected is the removal site for the one right great toenail, which is analogous to one painful scar.

A rating in excess of 10 percent under other potentially applicable diagnostic codes pertaining to the skin is also not warranted.  Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case because the location of the disability is on the Veteran's right great toe.  38 C.F.R. 
§ 4.118 .    

Under DC 7801 for scars other than on the head, face, or neck that are deep or cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 
6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 
12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under that code provides that a deep scar is defined as one associated with underlying soft tissue damage.  In this case, the evidence shows that right great toenail disability affects an estimated total body surface area of less than one percent, and an estimated exposed body surface area of zero percent, is not deep, and causes no limitation of motion; therefore, no rating in excess of 10 percent is warranted under this Diagnostic Code.  See also Diagnostic Code 7806 for dermatitis or eczema (noting that a 0 percent rating is prescribed when there is less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period). 

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Under Diagnostic Code 7803, a maximum 10 percent rating is warranted for superficial and unstable scars.  Because the 10 percent rating under Diagnostic Code 7804 contemplates the one painful or unstable "scar" (i.e., the site of great toenail removal and mild deformity) manifested by pain, no separate rating is warranted under either of those codes.  
38 C.F.R. § 4.14.  A 10 percent rating is the maximum under either code, and the right great toenail disability has already been awarded a 10 percent rating; therefore, no higher rating is available under Diagnostic Code 7802 or Diagnostic Code 7803.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right toenail disability under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto 

related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that the symptomatology and impairment caused by the Veteran's right toenail disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Based on a history removal of the right great toenail, pain, a mild toenail deformity, and the similarity between the removal site for an ingrown toenail and painful scars, the Board considered the all potentially applicable schedular rating criteria specific to the skin, including the criteria specific to painful scars at Diagnostic Code 7804. See 
38 C.F.R. §§ 4.20 (analogous ratings), 4.118.  There is no symptomatology and/or functional impairment that are not considered by the schedular rating criteria.  The 10 percent schedular rating fully contemplates all the symptoms and functional impairment related to the right toenail disability.

The Board notes that under Johnson  v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no combined effect possible because there is only one service-connected disability (right toenail disability).  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when 

the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no evidence 
of record that indicates that the Veteran is currently unemployed or unemployable because of the service-connected disability; therefore, a TDIU issue has not been raised.  
  

ORDER

Service connection for a bilateral foot disability, to include bilateral pes planus, bilateral foot arthritis, and bilateral plantar fasciitis, is denied.  

An initial rating of 10 percent for a right toenail disability for the entire rating period from May 19, 2010 is granted.  


 
____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


